DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.               Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1, it is not clear if the rear plate surface is configured to attach to the front face of the implant structure. For this action, the examiner interprets the rear plate surface is configured to attach to the front face of the implant structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. 

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fraser (6,432,106).
Fraser teaches an intervertebral implant comprising an implant structure (10) that defines a front face (generally 12) and a rear face (14); and

    PNG
    media_image1.png
    479
    389
    media_image1.png
    Greyscale


a plate (20, 24) configured to be mounted to the front face (generally 12), the plate defining a front plate surface (depicted below), a rear plate surface (depicted below), an upper plate surface (34, superior; see figure 2) and a lower plate surface (34, inferior), 

    PNG
    media_image2.png
    173
    258
    media_image2.png
    Greyscale

(For this action, the examiner interprets the rear plate surface is configured to attach to the front face of the implant structure.)
the plate further defining a first hole (40) that is configured to receive a portion of a first affixation element (46) such that the first affixation element is configured to be inserted into a first vertebral body (52, see figure 8), the plate further defining a second hole (38) that is configured to receive a second affixation element (48) such that the second affixation element is configured to be inserted into a second vertebral body (54).

    PNG
    media_image3.png
    305
    231
    media_image3.png
    Greyscale

Referring to figure 8, wherein the front plate surface (66 as shown in figure 8) defines uppermost (34, superior) and lowermost (34, inferior) ends that are configured to be disposed in an intervertebral space defined between the first and second vertebral bodies (52, 54) when the plate is mounted to the front face, and the first and second affixation elements are inserted into the first and second vertebral bodies, respectively. Note that the front plate surface uppermost and lowermost ends are interpreted as excluding the tabs 36’, 38’, 40’, 42’ which extend at an angle alpha from the plate. In a second interpretation, the uppermost and lowermost ends of the tabs, as shown in figure 8, are fully capable fulfilling the claim language of being configured to be disposed in an intervertebral space defined between the first and second vertebral bodies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10492922, 9572681, 7875076, 7618456 and 7232464. Although the claims at issue are not identical, they are not patentably distinct from each other because claiming the identical intervertebral implant comprising an implant structure and a plate.
10492922 – see at least claim 13;
9572681 – see at least claim 2;
7875076 – see at least claim 5;
7618456 – see at least claim 1:
7232464 – see at least claim 1;
 All other limitations are self-evident.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774